Citation Nr: 1529804	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 19, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to October 1991, from October 2001 to October 2002, from January 2003 to October 2003, and from July 2004 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  While the Veteran did not submit a notice of disagreement with this specific rating decision, new and material evidence was received within one year of the issuance of the decision; therefore, the December 2008 rating decision did not become final as the new and material evidence is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The matter was readjudicated in February 2010.  The Veteran submitted a notice of disagreement and perfected his appeal.

The Board observes that a TDIU that arises during an increased rating appeal becomes part of the increased rating issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO granted a TDIU in January 2012 and assigned an effective date of April 19, 2009, the day after the Veteran lost his job due to service-connected disabilities.  However, because a TDIU was not granted as of the date of his PTSD claim, the Board finds that this matter is before the Board for consideration of entitlement to a TDIU prior to April 19, 2009.
 
The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Reasons for Remand: To schedule a VA examination.

The Veteran seeks an increased rating for his PTSD, which has been rated as 70 percent disabling during the pendency of the claim.  In argument dated June 2015, the Veteran argues that his PTSD causes total occupational and social impairment and that because his last VA examination was conducted in March 2013, the report does not adequately show the severity of his current symptoms.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected PTSD.

Because a TDIU may only be assigned where the schedular evaluation is less than total (i.e., less than 100 percent), it necessarily follows that this claim is dependent on the results of his appeal for a higher rating for his service-connected PTSD, therefore these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this derivative TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.

2. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must be provided to the electronic claims file on Virtual VA and VBMS.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

The Board is especially interested in determining the impairment that results in terms of occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Then, readjudicate the Veteran's claims on appeal, to include whether referral for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




